       Case 4:19-cv-00226 Document 87 Filed on 04/08/20 in TXSD Page 1 of 2




ADAM ARTHUR BIGGS                                                                                               PHONE:                               (512) 463-2120
Special Litigation Counsel                                                                                      FAX:                                 (512) 320-0667
General Litigation Division                                                                                     EMAIL:                Adam.Biggs@oag.texas.gov


                                                                     April 8, 2020

Via ECF

The Honorable Lee H. Rosenthal
United States District Courts
515 Rusk Street
Houston, Texas 77002

Re:   Russell, et al. v. Harris County, Texas, et al., 4:19-cv-226, Southern District of
Texas

Dear Chief Judge Rosenthal:

      We write to update the Court about three items. First, pursuant to the Court’s
request, we have provided a copy of the Advisory filed on April 3, 2020 to each Harris
County Criminal District Court. Because email addresses for the specific District
Judges do not appear to be publicly available, we sent the Advisory to each court
coordinator as well as a staff attorney for the judges.

      Second, I have confirmed that nobody from this Office has threatened any
judges over EO-GA-13 as Plaintiffs’ counsel erroneously claimed at the hearing.

       Third, attached hereto are the two recent Fifth Circuit cases discussed at the
conclusion of the hearing. The first is Cruson, et al. v. Jackson National Life
Insurance, No. 18-40605 (5th Cir. March 25, 2020) (pertaining to class certification).
The second is In re Greg Abbott, et al. No. 20-50264 (5th Cir. April 7, 2020) (granting
a writ of mandamus and vacating a temporary restraining order). As the Court will
see, the Fifth Circuit’s analysis did not involve abstention, but instead focused on the
significant deference owed to State action and the appropriate framework for
examining a constitutional challenge during a disaster.




           Po s t Of f ic e Bo x 1 2 5 4 8 , Au s ti n , Tex as 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.t ex as at to r n e yg e n er al .g o v
     Case 4:19-cv-00226 Document 87 Filed on 04/08/20 in TXSD Page 2 of 2

Chief Judge Rosenthal
April 8, 2020
Page 2



      Thank you for your time and consideration.

                                      Sincerely,




                                      Adam Arthur Biggs
                                      Special Litigation Counsel
                                      General Litigation Division
